DETAILED ACTION

An amendment under 37 CFR 1.116 was received on 18 June 2021, and a notice of appeal and an appeal brief were received on 21 June 2021.

Response to Amendment

As per the advisory action mailed 30 June 2021, the amendment under 37 CFR 1.116 filed 18 June 2021 has been entered.  By this amendment, Claims 3 and 21 have been amended and Claim 23 has been canceled.  Claims 1-3, 5-11, 13, and 15-22 are currently pending in the present application.

Allowable Subject Matter

As per the advisory action mailed 30 June 2021, the rejection of Claim 3 under 35 U.S.C. 112(b) was withdrawn in light of the amendments to the claims, and the rejections of Claim 23 under 35 U.S.C. 112(d) and 103 were moot in light of the cancellation of the claim.
Applicant’s arguments (see in particular sections C.1.a, C.2.a.i, C.3, and C.5. of the appeal brief filed 21 June 2021) with respect to the rejections of Claims 1-3, 5-11, 13, and 15-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  (Note that the other portions of Applicant’s arguments were not separately persuasive.)  The rejections of Claims 1-3, 5-11, 13, and 15-22 under 35 U.S.C. 103 have been withdrawn.
A separate statement of reasons for allowance is not required because the record of the prosecution makes clear the reasons for allowance, as noted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Zachary A. Davis/Primary Examiner, Art Unit 2492